Order issued March 29, 2013




                                          in The
                                 Qtnurt of Appiat
                      1 1tatncj of uIxaz at attafi
                      3JTiftI


                                   No. 05-12-00476-CR
                                   No. 05-12-00477-CR


                     JOSEPH MANUEL MEISENBACH, Appellant

                                            V.

                         TIlE STATE OF TEXAS, Appellee


                                       ORDER

                        Before Justices Moseley, O’Neill, and Lewis

       Based on the Court’s opinion of this date, we GRANT the August 24, 2012 motion of

Doris E. Berry for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Doris E. Berry as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Joseph Manual

Meisenbach, No. 1778525, Beto Unit, 1391 FM 3328, Tene          olony/r’
                                                                X
                                                                1    , 75880.
                                                     /
                                                            /
                                                                      ..•..           i
                                                    /                             I

                                                                                          I           I
                                                                              /                   /
                                                   J1MMOSELEY                                 /
                                                   kTICE
                                                                                              I